PER CURIAM.
Ronald Richards appeals his violation of probation sentence arguing that the trial court erred in imposing costs of investigation in the absence of a request from the State or any evidence from the investigating agency. We agree. See Taylor v. State, 242 So.3d 1203-1204 (Fla. 5th DCA 2018) ; Foulkes v. State, 221 So.3d 789, 790 (Fla. 5th DCA 2017). We therefore remand for the trial court to strike these costs from the judgment, noting that the State should be given the opportunity to request the imposition of investigative costs. See McCarthy v. State, 893 So.2d 689, 690 (Fla. 5th DCA 2005).
REVERSED and REMANDED.
TORPY, LAMBERT, and HARRIS, JJ., concur.